In re El Mumit, Abdullah Hakim a/k/a; Sparks, Thomas; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish *122of Livingston, 21st Judicial District Court, Div. “A”, No. 48509.
Granted in part and denied in part. The district court is ordered to issue an order to the court reporter requiring preservation of those voice recordings and shorthand notes which relate to case No. 48509A. The district court is further ordered to rule on relator’s counsel’s oral motion of November 15, 1990, seeking to compare the original voice recordings and the transcript. Otherwise, denied.